FILED
                            NOT FOR PUBLICATION                              SEP 6 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRIAN CARR,                                      No. 08-35902

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00398-HA

  v.
                                                 MEMORANDUM *
STATE OF OREGON; CITY OF
PORTLAND; LINDA MENG, in her
official capacity as City Attorney of the
City of Portland; HARDY MYERS, in his
official capacity as Attorney General of the
State of Oregon,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                                                        **
                           Submitted August 11, 2011

Before: THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brian P. Carr appeals pro se from the district court’s decision dismissing his

action as barred by the statute of limitations and for lack of subject-matter

jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing de

novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), we affirm.

      Carr’s complaint in the district court seeks to overturn the state court’s

refusal to seal his arrest record. His suit is barred by the Rooker-Feldman doctrine.

“If a federal plaintiff asserts as a legal wrong an allegedly erroneous decision by a

state court, and seeks relief from a state court judgment based on that decision,

Rooker-Feldman bars subject matter jurisdiction in federal district court.” Id. at

1164; Worldwide Church of God v. McNair, 805 F.3d 888, 891 (9th Cir. 1986).

      Carr also challenges the district court’s refusal to allow him leave to file an

amended complaint. Reviewing for abuse of discretion, Planned Parenthood v.

Neely, 130 F.3d 400, 402 (9th Cir. 1997), we affirm. Carr’s proposed amended

complaint sought to introduce a “separate, distinct and new cause of action,” id.

(internal quotations and citations omitted), and the district court therefore did not

abuse its discretion in denying leave to amend.

      Carr’s remaining contentions are unpersuasive.

      AFFIRMED.